Citation Nr: 9928392	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for disability of the 
upper thoracic spine, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which, in part, denied the veteran's 
claim for an increased evaluation of his disability of the 
upper thoracic spine.  The rating decision also denied the 
veteran's claim for nonservice-connected pension and the 
veteran appealed that denial.  However, in a September 1998 
decision, entitlement to pension was granted, and that matter 
is therefore no longer in appellate status.  


FINDING OF FACT

The veteran's service-connected upper thoracic spine 
disability is manifested by objectively observed pain on 
motion resulting in functional loss due to pain which more 
nearly approximates moderate limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 10 percent 
for the veteran's upper thoracic spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.17, 4.40, 4.45, 4.71a, Diagnostic Code 5291 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for his 
disability of the upper thoracic spine should be increased to 
reflect more accurately the severity of his symptomatology.  
As a preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291, limitation of motion of the 
dorsal (thoracic) spine, which provides for a 10 percent 
rating in severe or moderate cases and a noncompensable 
rating in slight cases.  The Board also must consider 
38 C.F.R. § 4.40, which requires that an evaluation account 
for any functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Further, the Board must consider pain on movement, 
swelling, deformity or atrophy of disuse of joints.  
38 C.F.R. § 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 
204-05 (1995).

The veteran was granted service connection for residuals of 
upper thoracic back strain in November 1975.  He filed an 
increased evaluation claim in April 1997.  In his June 1998 
personal hearing, the veteran testified he experiences pain 
in his back, including muscle spasms in the middle part of 
his back.  He said he has difficulties with lifting, lying 
down, walking, and sitting.  He stated he was not currently 
involved in physical therapy, but he had utilized physical 
therapy in the past.  He also stated that he had had an 
injury after service while working for the Postal Service in 
the late 1980's, which caused bulging discs in the lower back 
and radiating pain into his legs.  In medical examinations, 
he reported an addition injury in 1990 while working on a 
boat.

A VA examination was performed in May 1997, however the 
veteran was complaining primarily of low back pain, and 
examination of the lumbosacral spine only was performed.  As 
the veteran does not have service connection for a disorder 
of the lumbosacral spine, such examination has no bearing on 
this decision.  Likewise, private clinical records pertaining 
to assessment and treatment of the lumbosacral spine by Dr. 
David Gillis and Dr. Clarence Louis do not affect the 
evaluation.

A second examination was performed in February 1998.  The 
veteran's thoracolumbar spine was evaluated.  On range of 
motion testing, he had flexion of 50 degrees, extension of 15 
degrees, right lateral flexion of 25 degrees, left lateral 
flexion of 20 degrees, and right and left rotation of 25 
degrees.  The veteran complained of pain on all motions.  
There are no further findings relating to the thoracic spine.  
The examiner specifically commented that the veteran's spine 
wan an ongoing, chronic condition with frequent irritation 
with activity.  The examiner further commented that range of 
motion of the spine appeared guarded, but was otherwise 
satisfactory.  Examination diagnoses included lumbar 
degenerative disc disease and chronic thoracic strain.  

To begin with, the Board observes that the veteran's 
nonservice-connected lumbar spine disorder appears to result 
in some symptomatology.  It does not appear that the medical 
examiners have been able to clearly differentiate symptoms 
due to such nonservice-connected lumbar disability as opposed 
to the service-connected thoracic spine disability.  At any 
rate, viewing the record in the light most advantageous to 
the veteran, the Board is persuaded that there is sufficient 
additional functional loss due to pain to more nearly 
approximate moderate limitation of motion of the thoracic 
spine so as to warrant assignment of a 10 percent rating.  
Such a rating is the highest available under Diagnostic Code 
5291. Accordingly, a 10 percent rating is warranted.  In 
reaching this conclusion, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§5107(b).  

As there is no showing of ankylosis of the dorsal spine, it 
does not appear that any other diagnostic criteria are for 
application.  Further, there is no indication that the 
veteran's disability warrants referral for consideration of 
the extraschedular provision.  See 38 C.F.R. § 3.321(b)(1).  
Although the veteran has been deemed unemployable, this is 
due to the many other health problems from which he suffers, 
not due to his upper thoracic disability.  Likewise, he has 
not undergone frequent periods of hospitalization for his 
upper thoracic disability.


ORDER

An evaluation of 10 percent for service-connected disability 
of the upper thoracic spine is warranted.  The appeal is 
granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

